Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/587,039 filed on January 28, 2022.


Claims 1-21 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “An electronic device, comprising: wherein the electronic device is configured to communicate with:” This does not make sense. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,257,357. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a second electronic device, wherein the electronic device and the second electronic device do not comprise a remote control, and the electronic device is configured to: receive an image associated with the second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; perform image analysis on the image to determine at least the brand of the second electronic device; access, based at least in part on the determined brand, a set of remote-control commands that are associated with the second electronic device; store the set of remote-control commands in memory; receive user-interface activity information from the portable electronic device that specifies selection of the second electronic device; and selectively provide to the portable electronic device one or more commands of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.
Instant Application:
1. An electronic device, comprising: wherein the electronic device is configured to communicate with: a portable electronic device comprising a remote control; and a second electronic device, wherein the electronic device and the second electronic device do not comprise a remote control, and the electronic device is configured to: receive an image associated with the second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; perform image analysis on the image to determine at least the brand of the second electronic device; access, based at least in part on the determined brand, a set of remote-control commands that are associated with the second electronic device; store the set of remote-control commands in memory; receive user-interface activity information from the portable electronic device that specifies selection of the second electronic device; and selectively provide to the portable electronic device one or more commands of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.

2. The electronic device of claim 1, wherein receiving the image comprises wired or wireless communication, while providing the set of remote-control commands comprises wireless communication.

3. The electronic device of claim 1, wherein the set of remote-control commands comprises commands associated with infrared communication.

30 4. The electronic device of claim 1, wherein performing the image analysis comprises: providing the image intended for a computer; and receiving second information associated with the computer that specifies at least the brand of the second electronic device.

5. The electronic device of claim 1, wherein the image analysis determines the model of the second electronic device, and accessing the set of remote-control commands is based at least in part on the determined model.

6. The electronic device of claim 1, wherein accessing the set of remote-control commands comprises receiving the set of remote-control commands associated with a computer.

7. The electronic device of claim 1, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing, intended for the portable electronic device, at least a remote-control command in a given set of remote-control commands that is associated with a given model, along with an instruction for the portable electronic device to output at least the remote- control command to the second electronic device; monitoring whether the second electronic device responds to at least the remote- control command; repeat the providing and monitoring operations with different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

8. The electronic device of claim 7, wherein the monitoring comprises monitoring an interface between the electronic device and the second electronic device for a change in activity of the second electronic device or a change in state of the electronic device.

9. The electronic device of claim 1, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing, intended for the second electronic device, at least a command corresponding to at least a remote-control command in the given set of remote-control commands that is associated with a given model; monitoring whether the second electronic device responds to at least the command; repeating the providing and monitoring operations with different commands corresponding to different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

10. The electronic device of claim 9, wherein the monitoring comprises monitoring an interface between the electronic device and the second electronic device for a change in activity of the second electronic device or a change in state of the electronic device.

11. The electronic device of claim 1, wherein the image comprises a logo 30 or a graphical icon associated with the second electronic device.

12. The electronic device of claim 1, wherein the image comprises a set of predefined images associated with different brands and different models of electronic devices.

13. The electronic device of claim 1, wherein selectively providing to the portable electronic device one or more commands of the set of remote-control commands further comprises providing the portable electronic device a subset of the remote-control commands that does not include the entire set of remote-control commands.

14. A non-transitory computer-readable storage medium for use with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device to perform operations comprising: receiving an image associated with a second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; performing image analysis on the image to determine at least the brand of the second electronic device; accessing, based at least in part on the determined brand, a set of remote- control commands that are associated with the second electronic device; storing the set of remote-control commands in memory; receiving user-interface activity information from the portable electronic device that specifies selection of the second electronic device, wherein the portable electronic device comprises a remote control and the electronic device and the second electronic device do not comprise a remote control; and selectively providing, to the portable electronic device, one or more commands of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.

15. The non-transitory computer-readable storage medium of claim 14, wherein the set of remote-control commands comprises commands associated with infrared communication.

16. The non-transitory computer-readable storage medium of claim 14, wherein performing the image analysis comprises: providing the image intended for a computer; and receiving second information associated with the computer that specifies at least the brand of the second electronic device.

17. The non-transitory computer-readable storage medium of claim 14, wherein accessing the set of remote-control commands comprises receiving the set of remote-control commands associated with a computer.

18. The non-transitory computer-readable storage medium of claim 14, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote- control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing at least a remote-control command in a given set of remote-control commands that is intended for the portable electronic device and that is associated with a given model, along with an instruction for the portable electronic device to output at least the remote-control command to the second electronic device; monitoring whether the second electronic device responds to at least the remote- control command; repeating the providing and monitoring operations with different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

19. The non-transitory computer-readable storage medium of claim 14, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing at least a command corresponding to at least a remote-control command in the given set of remote-control commands that is intended for the second electronic device and that is associated with a given model; monitoring whether the second electronic device responds to at least the command; repeating the providing and monitoring operations with different commands corresponding to different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

20. A method for obtaining a set of remote-control commands, wherein the method comprises: by an electronic device: receiving an image associated with a second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; performing image analysis on the image to determine at least the brand of the second electronic device; accessing, based at least in part on the determined brand, the set of remote- control commands that are associated with the second electronic device; storing the set of remote-control commands in memory; receiving user-interface activity information from the portable electronic device that specifies selection of the second electronic device, wherein the portable electronic device comprises a remote control and the electronic device and the second electronic device do not comprise a remote control; and selectively providing, to the portable electronic device, one or more commands of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.

21. The method of claim 20, wherein accessing the set of remote-control commands comprises receiving the set of remote-control commands associated with a computer.
Pat. No.: US 11,257,357
1. An electronic device, comprising: an interface node; an interface circuit communicatively coupled to the interface node, configured to communicate with: a portable electronic device comprising a remote control; and a second electronic device, wherein the electronic device and the second electronic device do not comprise a remote control, and the electronic device is configured to: receive, at the interface circuit, an image associated with the second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; perform image analysis on the image to determine at least the brand of the second electronic device; access, based at least in part on the determined brand, a set of remote-control commands that are associated with the second electronic device; store the set of remote-control commands in memory; receive, at the interface circuit, user-interface activity information from the portable electronic device that specifies selection of the second electronic device; and selectively provide to the portable electronic device, from the interface circuit, a command of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.

2. The electronic device of claim 1, wherein receiving the image comprises wired or wireless communication, while providing the set of remote-control commands comprises wireless communication.

3. The electronic device of claim 1, wherein the set of remote-control commands comprises commands associated with infrared communication.

4. The electronic device of claim 1, wherein performing the image analysis comprises: providing, from the interface circuit, the image intended for a computer; and receiving, at the interface circuit, second information associated with the computer that specifies at least the brand of the second electronic device.

5. The electronic device of claim 1, wherein the image analysis determines the model of the second electronic device, and accessing the set of remote-control commands is based at least in part on the determined model.

6. The electronic device of claim 1, wherein accessing the set of remote-control commands comprises receiving, at the interface circuit, the set of remote-control commands associated with a computer.

7. The electronic device of claim 1, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing, from the interface circuit and intended for the portable electronic device, at least a remote-control command in a given set of remote-control commands that is associated with a given model, along with an instruction for the portable electronic device to output at least the remote-control command to the second electronic device; monitoring whether the second electronic device responds to at least the remote-control command; repeat the providing and monitoring operations with different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

8. The electronic device of claim 7, wherein the monitoring comprises monitoring an interface between the electronic device and the second electronic device for a change in activity of the second electronic device or a change in state of the electronic device.

9. The electronic device of claim 1, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing, from the interface circuit and intended for the second electronic device, at least a command corresponding to at least a remote-control command in the given set of remote-control commands that is associated with a given model; monitoring whether the second electronic device responds to at least the command; repeat the providing and monitoring operations with different commands corresponding to different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

10. The electronic device of claim 9, wherein the monitoring comprises monitoring an interface between the electronic device and the second electronic device for a change in activity of the second electronic device or a change in state of the electronic device.

11. The electronic device of claim 1, wherein the image comprises a logo or a graphical icon associated with the second electronic device.

12. The electronic device of claim 1, wherein the image comprises a set of predefined images associated with different brands and different models of electronic devices.

13. The electronic device of claim 1, wherein selectively providing to the portable electronic device, from the interface circuit, a command of the set of remote-control commands further comprises providing the portable electronic device a subset of the remote-control commands that does not include the entire set of remote-control commands.

14. A non-transitory computer-readable storage medium for use with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device to perform operations comprising: receiving an image associated with a second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; performing image analysis on the image to determine at least the brand of the second electronic device; accessing, based at least in part on the determined brand, a set of remote-control commands that are associated with the second electronic device; storing the set of remote-control commands in memory; receiving, at an interface circuit, user-interface activity information from the portable electronic device that specifies selection of the second electronic device, wherein the portable electronic device comprises a remote control and the electronic device and the second electronic device do not comprise a remote control; and selectively providing, to the portable electronic device from the interface circuit, a command of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.

15. The non-transitory computer-readable storage medium of claim 14, wherein the set of remote-control commands comprises commands associated with infrared communication.

16. The non-transitory computer-readable storage medium of claim 14, wherein performing the image analysis comprises: providing the image intended for a computer; and receiving second information associated with the computer that specifies at least the brand of the second electronic device.

17. The non-transitory computer-readable storage medium of claim 14, wherein accessing the set of remote-control commands comprises receiving the set of remote-control commands associated with a computer.

18. The non-transitory computer-readable storage medium of claim 14, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing at least a remote-control command in a given set of remote-control commands that is intended for the portable electronic device and that is associated with a given model, along with an instruction for the portable electronic device to output at least the remote-control command to the second electronic device; monitoring whether the second electronic device responds to at least the remote-control command; repeating the providing and monitoring operations with different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

19. The non-transitory computer-readable storage medium of claim 14, wherein, when the model of the second electronic device remains unknown after the image analysis, accessing the set of remote-control commands comprises: accessing multiple sets of remote-control commands that are potentially associated with the second electronic device and that comprise the set of remote-control commands, wherein the sets of remote-control commands are accessed based at least in part on the determined brand, a type of the second electronic device or both; and providing at least a command corresponding to at least a remote-control command in the given set of remote-control commands that is intended for the second electronic device and that is associated with a given model; monitoring whether the second electronic device responds to at least the command; repeating the providing and monitoring operations with different commands corresponding to different remote-control commands in the sets of remote-control commands until a response of the second electronic device is detected; and identifying the model of the second electronic device based at least in part on the detected response.

20. A method for obtaining a set of remote-control commands, wherein the method comprises: by an electronic device: receiving an image associated with a second electronic device, wherein a brand and a model of the second electronic device are initially unknown to the electronic device; performing image analysis on the image to determine at least the brand of the second electronic device; accessing, based at least in part on the determined brand, the set of remote-control commands that are associated with the second electronic device; storing the set of remote-control commands in memory; receiving, at an interface circuit, user-interface activity information from the portable electronic device that specifies selection of the second electronic device, wherein the portable electronic device comprises a remote control and the electronic device and the second electronic device do not comprise a remote control; and selectively providing, to the portable electronic device from the interface circuit, a command of the set of remote-control commands intended for the second electronic device in response to the user-interface activity information.

21. The method of claim 20, wherein accessing the set of remote-control commands comprises receiving, at the interface circuit, the set of remote-control commands associated with a computer.




Conclusion
Claims 1-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 20, 2022